

114 S280 RS: Federal Permitting Improvement Act of 2015
U.S. Senate
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 193114th CONGRESS1st SessionS. 280[Report No. 114–113]IN THE SENATE OF THE UNITED STATESJanuary 28, 2015Mr. Portman (for himself, Mrs. McCaskill, Mr. Blunt, Mr. Johnson, Mr. King, Mr. Manchin, Mr. Paul, Mr. Donnelly, Ms. Collins, Mr. Sullivan, Mr. Warner, Ms. Heitkamp, and Mr. Hatch) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsAugust 4, 2015Reported by Mr. Johnson, with an amendment and an amendment to the titleStrike out all after the enacting clause and insert the part printed in italicA BILLTo improve the efficiency, management, and interagency coordination of the Federal permitting
			 process through reforms overseen by the Director of the Office of
			 Management and Budget, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Federal Permitting Improvement Act of 2015.
 2.DefinitionsIn this Act: (1)AgencyThe term agency has the meaning given the term in section 551 of title 5, United States Code.
			(2)Agency
 CPOThe term agency CPO means the chief permitting officer of an agency designated by the head of the agency under section 3(b)(2)(A)(i).
 (3)AuthorizationThe term authorization means—
 (A)any license, permit, approval, or other administrative decision required or authorized to be issued by an agency with respect to the siting, construction, reconstruction, or commencement of operations of a covered project under Federal law, whether administered by a Federal or State agency; or
 (B)any determination or finding required to be issued by an agency—
 (i)as a precondition to an authorization described under paragraph (A); or
 (ii)before an applicant may take a particular action with respect to the siting, construction, reconstruction, or commencement of operations of a covered project under Federal law, whether administered by a Federal or State agency.
 (4)CouncilThe term Council means the Federal Infrastructure Permitting Improvement Council established by section 3(a).
			(5)Covered
			 project
				(A)In
 generalThe term covered project means any construction activity in the United States that requires authorization or review by a Federal agency—
 (i)involving renewable or conventional energy production, electricity transmission, surface transportation, aviation, ports and waterways, water resource projects, broadband, pipelines, manufacturing, or any other sector as determined by the Federal CPO; and
 (ii)that is likely to require an initial investment of more than $25,000,000, as determined by the Federal CPO.
 (B)ExclusionThe term covered project does not include any project subject to section 101(b)(4) of title 23, United States Code.
 (6)DashboardThe term Dashboard means the Permitting Dashboard required by section 4(b).
			(7)Environmental
 assessmentThe term environmental assessment means a concise public document for which a Federal agency is responsible that serves—
 (A)to briefly provide sufficient evidence and analysis for determining whether to prepare an environmental impact statement or a finding of no significant impact;
 (B)to aid in the compliance of the agency with NEPA if an environmental impact statement is not necessary; and
 (C)to facilitate preparation of an environmental impact statement, if an environmental impact statement is necessary.
				(8)Environmental
 documentThe term environmental document means an environmental assessment or environmental impact statement.
			(9)Environmental
 impact statementThe term environmental impact statement means the detailed statement of significant environmental impacts required to be prepared under NEPA.
			(10)Environmental
 reviewThe term environmental review means the agency procedures for preparing an environmental impact statement, environmental assessment, categorical exclusion, or other document required under NEPA.
			(11)Federal
 CPOThe term Federal CPO means the Federal Chief Permitting Officer appointed by the President under section 3(b)(1).
 (12)InventoryThe term inventory means the inventory of covered projects established by the Federal CPO under section 3(c)(1)(A).
			(13)Lead
 agencyThe term lead agency means the agency with principal responsibility for review and authorization of a covered project, as determined under section 3(c)(1)(B).
 (14)NEPAThe term NEPA means the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
			(15)Participating
 agencyThe term participating agency means any agency participating in reviews or authorizations for a particular covered project in accordance with section 4.
			(16)Project
 sponsorThe term project sponsor means the entity, including any private, public, or public-private entity, that seeks approval for a project.
			3.Federal
			 Permitting Improvement Council
 (a)EstablishmentThere is established the Federal Permitting Improvement Council.
			(b)Composition
 (1)ChairThe President shall appoint an officer of the Office of Management and Budget as the Federal Chief Permitting Officer to serve as Chair of the Council, by and with the advice and consent of the Senate.
				(2)Chief
			 Permitting Officers
					(A)In
			 general
						(i)Designation by
 head of agencyEach individual listed in subparagraph (B) shall designate a member of the agency in which the individual serves to serve as the agency CPO.
 (ii)QualificationsThe agency CPO described in clause (i) shall hold a position in the agency of the equivalent of a deputy secretary or higher.
 (iii)MembershipEach agency CPO described in clause (i) shall serve on the Council.
						(B)Heads of
 agenciesThe individuals that shall each designate an agency CPO under this subparagraph are as follows:
 (i)The Secretary of Agriculture.
 (ii)The Secretary of Commerce.
 (iii)The Secretary of the Interior.
 (iv)The Secretary of Energy.
 (v)The Secretary of Transportation.
 (vi)The Secretary of Defense.
 (vii)The Administrator of the Environmental Protection Agency.
 (viii)The Chairman of the Federal Energy Regulatory Commission.
 (ix)The Chairman of the Nuclear Regulatory Commission.
 (x)The Chairman of the Advisory Council on Historic Preservation.
 (xi)Any other head of a Federal agency that the Federal CPO may invite to participate as a member of the Council.
						(3)Chairman of the
 Council on Environmental QualityIn addition to the members listed in paragraphs (1) and (2), the Chairman of the Council on Environmental Quality shall also be a member of the Council.
				(c)Duties
				(1)Federal
			 CPO
					(A)Inventory
 developmentThe Federal CPO, in consultation with the members of the Council, shall—
 (i)not later than 3 months after the date of enactment of this Act, establish an inventory of covered projects that are pending the review or authorization of the head of any Federal agency;
 (ii)(I)categorize the projects in the inventory as appropriate based on the project type; and
 (II)for each category, identify the types of reviews and authorizations most commonly involved; and
 (iii)add covered projects to the inventory after the Federal CPO receives a notice described in section 4(a)(1).
						(B)Lead agency
 designationThe Federal CPO, in consultation with the Council, shall—
 (i)designate a lead agency for each category of covered projects described in subparagraph (A)(ii); and
 (ii)publish on an Internet website the designations and categories in an easily accessible format.
						(C)Performance
			 schedules
						(i)In
 generalThe Federal CPO, in consultation with the Council, shall develop nonbinding performance schedules, including intermediate and final deadlines, for reviews and authorizations for each category of covered projects described in subparagraph (A)(ii).
						(ii)Requirements
							(I)In
 generalThe performance schedules shall reflect employment of the use of the most efficient applicable processes.
 (II)LimitThe final deadline for completion of any review or authorization contained in the performance schedules shall not be later than 180 days after the date on which the completed application or request is filed.
							(iii)Review and
 revisionNot later than 2 years after the date on which the performance schedules are established under this subparagraph, and not less frequently than once every 2 years thereafter, the Federal CPO, in consultation with the Council, shall review and revise the performance schedules.
 (D)GuidanceThe Federal CPO may issue circulars, bulletins, guidelines, and other similar directives as necessary to carry out responsibilities under this Act and to effectuate the adoption by agencies of the best practices and recommendations of the Council described in paragraph (2).
					(2)Council
					(A)Recommendations
						(i)In
 generalThe Council shall make recommendations to the Federal CPO with respect to the designations under paragraph (1)(B) and the performance schedules under paragraph (1)(C).
 (ii)UpdateThe Council may update the recommendations described in clause (i).
						(B)Best
 practicesNot later than 1 year after the date of enactment of this Act, and not less than annually thereafter, the Council shall issue recommendations on the best practices for—
 (i)early stakeholder engagement, including fully considering and, as appropriate, incorporating recommendations provided in public comments on any proposed covered project;
 (ii)assuring timeliness of permitting and review decisions;
 (iii)coordination between Federal and non-Federal governmental entities;
 (iv)transparency; (v)reduction of information collection requirements and other administrative burdens on agencies, project sponsors, and other interested parties;
 (vi)evaluating lead agencies and participating agencies under this Act; and
 (vii)other aspects of infrastructure permitting, as determined by the Council.
						4.Permitting
			 process improvement
			(a)Project
			 initiation and designation of participating agencies
				(1)Notice
					(A)In
 generalA project sponsor shall provide the Federal CPO and the lead agency notice of the initiation of a proposed covered project.
 (B)ContentsEach notice described in subparagraph (A) shall include—
 (i)a description, including the general location, of the proposed project;
 (ii)a statement of any Federal authorization or review anticipated to be required for the proposed project; and
 (iii)an assessment of the reasons why the proposed project meets the definition of a covered project in section 2.
						(2)Invitation
					(A)In
 generalNot later than 45 days after the date on which a lead agency receives the notice under paragraph (1), the lead agency shall—
 (i)identify another agency that may have an interest in the proposed project; and
 (ii)invite the agency to become a participating agency in the permitting management process and in the environmental review process described in section 6.
 (B)DeadlinesEach invitation made under subparagraph (A) shall include a deadline for a response to be submitted to the lead agency.
					(3)Participating
 agenciesAn agency invited under paragraph (2) shall be designated as a participating agency for a covered project, unless the agency informs the lead agency in writing before the deadline described in paragraph (2)(B) that the agency—
 (A)has no jurisdiction or authority with respect to the proposed project; or
 (B)does not intend to exercise authority related to, or submit comments on, the proposed project.
					(4)Effect of
 designationThe designation described in paragraph (3) shall not give the participating agency jurisdiction over the proposed project.
				(5)Change of lead
			 agency
					(A)In
 generalOn the request of a lead agency, participating agency, or project sponsor, the Federal CPO may designate a different agency as the lead agency for a covered project if the Federal CPO receives new information regarding the scope or nature of a covered project that indicates that the project should be placed in a different category under section 3(c)(1)(B).
					(B)Resolution of
 disputeAny dispute over designation of a lead agency for a particular covered project shall be resolved by the Federal CPO.
					(b)Permitting
			 Dashboard
				(1)Requirement to
			 maintain
					(A)In
 generalThe Federal CPO, in coordination with the Administrator of General Services, shall maintain an online database to be known as the Permitting Dashboard to track the status of Federal reviews and authorizations for any covered project in the inventory.
					(B)Specific and
 searchable entryThe Dashboard shall include a specific and searchable entry for each project.
 (2)AdditionsNot later than 7 days after the date on which the Federal CPO receives a notice under subsection (a)(1), the Federal CPO shall create a specific entry on the Dashboard for the project, unless the Federal CPO or lead agency determines that the project is not a covered project.
				(3)Submissions by
 agenciesThe lead agency and each participating agency shall submit to the Federal CPO for posting on the Dashboard for each covered project—
 (A)any application and any supporting document submitted by a project sponsor for any required Federal review or authorization for the project;
 (B)not later than 2 business days after the date on which any agency action or decision that materially affects the status of the project is made, a description, including significant supporting documents, of the agency action or decision; and
 (C)the status of any litigation to which the agency is a party that is directly related to the project, including, if practicable, any judicial document made available on an electronic docket maintained by a Federal, State, or local court.
					(4)Postings by the
 Federal CPOThe Federal CPO shall post on the Dashboard an entry for each covered project that includes—
 (A)the information submitted under paragraph (3)(A) not later than 2 days after the date on which the Federal CPO receives the information;
 (B)a permitting timetable approved by the Federal CPO under subsection (c)(2)(C);
 (C)the status of the compliance of each participating agency with the permitting timetable;
 (D)any modifications of the permitting timetable; and
 (E)an explanation of each modification described in subparagraph (D).
					(c)Coordination
			 and timetables
				(1)Coordination
			 plan
					(A)In
 generalNot later than 60 days after the date on which the lead agency receives a notice under subsection (a)(1), the lead agency, in consultation with each participating agency, shall establish a concise plan for coordinating public and agency participation in, and completion of, any required Federal review and authorization for the project.
					(B)Memorandum of
 understandingThe lead agency may incorporate the coordination plan described in subparagraph (A) into a memorandum of understanding.
					(2)Permitting
			 timetable
 (A)EstablishmentAs part of the coordination plan required by paragraph (1), the lead agency, in consultation with each participating agency, the project sponsor, and the State in which the project is located, shall establish a permitting timetable that includes intermediate and final deadlines for action by each participating agency on any Federal review or authorization required for the project.
					(B)Factors for
 considerationIn establishing the permitting timetable under subparagraph (A), the lead agency shall follow the performance schedules established under section 3(c)(1)(C), but may vary the timetable based on relevant factors, including—
 (i)the size and complexity of the covered project;
 (ii)the resources available to each participating agency;
 (iii)the regional or national economic significance of the project;
 (iv)the sensitivity of the natural or historic resources that may be affected by the project; and
 (v)the extent to which similar projects in geographic proximity to the project were recently subject to environmental review or similar procedures under State law.
						(C)Approval by the
			 Federal CPO
						(i)Requirement to
 submitThe lead agency shall promptly submit to the Federal CPO a permitting timetable established under subparagraph (A) for review.
						(ii)Revision and
			 approval
							(I)In
 generalThe Federal CPO, after consultation with the lead agency, may revise the permitting timetable if the Federal CPO determines that the timetable deviates without reasonable justification from the performance schedule established under section 3(c)(1)(C).
							(II)No revision by
 Federal CPO within 7 daysIf the Federal CPO does not revise the permitting timetable earlier than the date that is 7 days after the date on which the lead agency submits to the Federal CPO the permitting timetable, the permitting timetable shall be approved by the Federal CPO.
							(D)Modification
 after approvalThe lead agency may modify a permitting timetable established under subparagraph (A) for good cause only if—
 (i)the lead agency and the affected participating agency agree to a different deadline;
 (ii)the lead agency or the affected participating agency provides a written explanation of the justification for the modification; and
 (iii)the lead agency submits to the Federal CPO a modification, which the Federal CPO may revise or disapprove.
						(E)Consistency
 with other time periodsA permitting timetable established under subparagraph (A) shall be consistent with any other relevant time periods established under Federal law.
					(F)Compliance
						(i)In
 generalEach Federal participating agency shall comply with the deadlines set forth in the permitting timetable approved under subparagraph (C), or with any deadline modified under subparagraph (D).
						(ii)Failure to
 complyIf a Federal participating agency fails to comply with a deadline for agency action on a covered project, the head of the participating agency shall—
 (I)promptly report to the Federal CPO for posting on the Dashboard an explanation of any specific reason for failing to meet the deadline and a proposal for an alternative deadline; and
 (II)report to the Federal CPO for posting on the Dashboard a monthly status report describing any agency activity related to the project until the agency has taken final action on the delayed authorization or review.
							(3)Cooperating
			 State, local, or tribal governments
					(A)In
 generalTo the maximum extent practicable under applicable Federal law, the lead agency shall coordinate the Federal review and authorization process under this subsection with any State, local, or tribal agency responsible for conducting any separate review or authorization of the covered project to ensure timely and efficient review and permitting decisions.
					(B)Memorandum of
			 understanding
						(i)In
 generalAny coordination plan between the lead agency and any State, local, or tribal agency shall, to the maximum extent practicable, be included in a memorandum of understanding.
						(ii)Submission to
 Federal CPOA lead agency shall submit to the Federal CPO each memorandum of understanding described in clause (i).
						(iii)Post to
 DashboardThe Federal CPO shall post to the Dashboard each memorandum of understanding submitted under clause (ii).
						(d)Early
 consultationThe lead agency shall provide an expeditious process for project sponsors to confer with each participating agency involved and to have each participating agency determine and communicate to the project sponsor, not later than 60 days after the date on which the project sponsor submits a request, information concerning—
 (1)the likelihood of approval for a potential covered project; and
 (2)key issues of concern to each participating agency and to the public.
				(e)Cooperating
			 agency
				(1)In
 generalA lead agency may designate a participating agency as a cooperating agency in accordance with part 1501 of title 40, Code of Federal Regulations (or successor regulations).
				(2)Effect on other
 designationThe designation described in paragraph (1) shall not affect any designation under subsection (a)(3).
				(3)Limitation on
 designationAny agency not designated as a participating agency under subsection (a)(3) shall not be designated as a cooperating agency under paragraph (1).
				5.Interstate
 compactsThe consent of Congress is given for 3 or more contiguous States to enter into an interstate compact establishing regional infrastructure development agencies to facilitate authorization and review of covered projects, under State law or in the exercise of delegated permitting authority described under section 7, that will advance infrastructure development, production, and generation within the States that are parties to the compact.
		6.Coordination of
			 required reviews
			(a)Concurrent
 reviewsEach agency shall, to the greatest extent permitted by law—
 (1)carry out the obligations of the agency under other applicable law concurrently, and in conjunction with other reviews being conducted by other participating agencies, including environmental reviews required under NEPA, unless doing so would impair the ability of the agency to carry out statutory obligations; and
 (2)formulate and implement administrative, policy, and procedural mechanisms to enable the agency to ensure completion of the environmental review process in a timely, coordinated, and environmentally responsible manner.
				(b)Adoption and
			 use of documents
				(1)State
			 environmental documents; supplemental documents
					(A)Use of existing
 documentsOn the request of a project sponsor, a lead agency shall consider and, as appropriate, adopt or incorporate, a document that has been prepared for a project under State laws and procedures as the environmental impact statement or environmental assessment for the project if the State laws and procedures under which the document was prepared provide, as determined by the lead agency in consultation with the Council on Environmental Quality, environmental protection and opportunities for public participation that are substantially equivalent to NEPA.
					(B)NEPA
 obligationsAn environmental document adopted under subparagraph (A) may serve as, or supplement, an environmental impact statement or environmental assessment required to be prepared by a lead agency under NEPA.
					(C)Supplemental
 documentIn the case of an environmental document described in subparagraph (A), during the period after preparation of the document and prior to the adoption of the document by the lead agency, the lead agency shall prepare and publish a supplemental document to the document if the lead agency determines that—
 (i)a significant change has been made to the project that is relevant for purposes of environmental review of the project; or
 (ii)there have been significant changes in circumstances or availability of information relevant to the environmental review for the project.
 (D)CommentsIf a lead agency prepares and publishes a supplemental document under subparagraph (C), the lead agency may solicit comments from other agencies and the public on the supplemental document for a period of not more than 30 days beginning on the date on which the supplemental document is published.
					(E)Record of
 decisionA lead agency shall issue a record of decision or finding of no significant impact, as appropriate, based on the document adopted under subparagraph (A) and any supplemental document prepared under subparagraph (C).
					(c)Alternatives
			 analysis
 (1)ParticipationAs early as practicable during the environmental review, but not later than the commencement of scoping for a project requiring the preparation of an environmental impact statement, the lead agency shall provide an opportunity for the involvement of cooperating agencies in determining the range of alternatives to be considered for a project.
				(2)Range of
 alternativesFollowing participation under paragraph (1), the lead agency shall determine the range of alternatives for consideration in any document that the lead agency is responsible for preparing for the project.
 (3)MethodologiesThe lead agency shall determine, in collaboration with each cooperating agency at appropriate times during the environmental review, the methodologies to be used and the level of detail required in the analysis of each alternative for a project.
				(4)Preferred
 alternativeAt the discretion of the lead agency, the preferred alternative for a project, after being identified, may be developed to a higher level of detail than other alternatives to facilitate the development of mitigation measures or concurrent compliance with other applicable laws if the lead agency determines that the development of the higher level of detail will not prevent—
 (A)the lead agency from making an impartial decision as to whether to accept another alternative that is being considered in the environmental review; and
 (B)the public from commenting on the preferred and other alternatives.
					(d)Environmental
			 review comments
				(1)Comments on
 draft environmental impact statementFor comments by an agency or the public on a draft environmental impact statement, the lead agency shall establish a comment period of not more than 60 days after the date on which a notice announcing availability of the environmental impact statement is published in the Federal Register, unless—
 (A)the lead agency, the project sponsor, and each participating agency agree to a different deadline; or
 (B)the deadline is extended by the lead agency for good cause.
					(2)Other
 commentsFor all other comment periods for agency or public comments in the environmental review process, the lead agency shall establish a comment period of not later than 30 days after the date on which the materials on which comment is requested are made available, unless—
 (A)the lead agency, the project sponsor, and each participating agency agree to a different deadline; or
 (B)the lead agency modifies the deadline for good cause.
					(e)Issue
			 identification and resolution
 (1)CooperationThe lead agency and each participating agency shall work cooperatively in accordance with this section to identify and resolve issues that could delay completion of the environmental review or could result in denial of any approval required for the project under applicable laws.
				(2)Lead agency
			 responsibilities
					(A)In
 generalThe lead agency shall make information available to each participating agency as early as practicable in the environmental review regarding the environmental, historic, and socioeconomic resources located within the project area and the general locations of the alternatives under consideration.
					(B)Sources of
 informationThe information described in subparagraph (A) may be based on existing data sources, including geographic information systems mapping.
					(3)Participating
 agency responsibilitiesBased on information received from the lead agency under paragraph (2), each participating agency shall identify, as early as practicable, any issues of concern, including any issues that could substantially delay or prevent an agency from granting a permit or other approval needed for the project, regarding any potential environmental, historic, or socioeconomic impacts of the project.
				(f)Categories of
 projectsThe authorities granted under this section may be exercised for an individual project or a category of projects.
			7.Delegated State
 permitting programsIf a Federal statute permits a State to be delegated or otherwise authorized by a Federal agency to issue or otherwise administer a permit program in lieu of the Federal agency, each member of the Council shall—
 (1)on publication by the Council of best practices under section 3(c)(2)(B), initiate a process, with public participation, to determine whether and the extent to which any of the best practices are applicable to permitting under the statute; and
 (2)not later than 2 years after the date of enactment of this Act, make recommendations for State modifications of the permit program to reflect the best practices described in section 3(c)(2)(B), as appropriate.
			8.Litigation,
			 judicial review, and savings provision
			(a)Limitations on
			 claims
				(1)In
 generalNotwithstanding any other provision of law, a claim arising under Federal law seeking judicial review of any authorization issued by a Federal agency for a covered project shall be barred unless—
 (A)the action is filed not later than 150 days after the date on which a notice is published in the Federal Register that the authorization is final pursuant to the law under which the agency action is taken, unless a shorter time is specified in the Federal law under which judicial review is allowed; and
 (B)in the case of an action pertaining to an environmental review conducted under NEPA—
 (i)the action is filed by a party that submitted a comment during the environmental review on the issue on which the party seeks judicial review; and
 (ii)the comment was sufficiently detailed to put the lead agency on notice of the issue on which the party seeks judicial review.
						(2)New
			 information
					(A)In
 generalThe head of a lead agency or participating agency shall consider new information received after the close of a comment period if the information satisfies the requirements under regulations implementing NEPA.
					(B)Supplemental
 environmental impact statementIf the preparation of a supplemental environmental impact statement is required, the preparation of the supplemental environmental impact statement shall be considered a separate final agency action and the deadline for filing a claim for judicial review of the agency action shall be 150 days after the date on which a notice announcing the agency action is published in the Federal Register.
					(3)Rule of
 constructionNothing in this subsection creates a right to judicial review or places any limit on filing a claim that a person has violated the terms of an authorization.
				(b)Preliminary
 injunctive reliefIn addition to considering any other applicable equitable factors, including the effects on public health, safety, and the environment, in any action seeking a temporary restraining order or preliminary injunction against an agency or a project sponsor in connection with review or authorization of a covered project, the court shall—
 (1)consider the potential for significant job losses or other economic harm resulting from an order or injunction; and
 (2)not presume that the harms described in paragraph (1) are reparable.
				(c)Judicial
 reviewExcept as provided in subsection (a), nothing in this Act affects the reviewability of any final Federal agency action in a court of the United States or in the court of any State.
			(d)Savings
 clauseNothing in this Act— (1)supersedes, amends, or modifies NEPA or any other Federal environmental statute or affects the responsibility of any Federal officer to comply with or enforce any statute; or
 (2)creates a presumption that a covered project will be approved or favorably reviewed by any agency.
 (e)LimitationsNothing in this section preempts, limits, or interferes with—
 (1)any practice of seeking, considering, or responding to public comment; or
 (2)any power, jurisdiction, responsibility, or authority that a Federal, State, or local governmental agency, metropolitan planning organization, Indian tribe, or project sponsor has with respect to carrying out a project or any other provisions of law applicable to any project, plan, or program.
				9.Report to
			 Congress
			(a)In
 generalNot later than April 15 of each year, the Federal CPO shall submit to Congress a report detailing the progress accomplished under this Act during the previous fiscal year.
 (b)ContentsThe report described in subsection (a) shall assess the performance of each participating agency and lead agency based on the best practices described in section 3(c)(2)(B).
			(c)Opportunity To
 include commentsEach agency CPO shall have the opportunity to include comments concerning the performance of the agency in the report described in subsection (a).
 10.ApplicationThis Act applies to any covered project for which an application or request for a Federal authorization is pending before a Federal agency 90 days after the date of enactment of this Act.
	
		1.Short
 titleThis Act may be cited as the Federal Permitting Improvement Act of 2015.
 2.DefinitionsIn this Act: (1)AgencyThe term agency has the meaning given the term in section 551 of title 5, United States Code.
			(2)Agency
 CERPOThe term agency CERPO means the chief environmental review and permitting officer of an agency, as designated by the head of the agency under section 3(b)(2)(A)(iii)(I).
 (3)AuthorizationThe term authorization means any license, permit, approval, finding, determination, or other administrative decision issued by an agency that is required or authorized under Federal law in order to site, construct, reconstruct, or commence operations of a covered project, whether administered by a Federal or State agency.
 (4)Cooperating agencyThe term cooperating agency means any agency with— (A)jurisdiction under Federal law; or
 (B)special expertise as described in section 1501.6 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act).
 (5)CouncilThe term Council means the Federal Infrastructure Permitting Improvement Steering Council established under section 3(a).
			(6)Covered
			 project
				(A)In
 generalThe term covered project means any construction activity in the United States that requires authorization or environmental review by a Federal agency—
 (i)involving renewable or conventional energy production, electricity transmission, surface transportation, aviation, ports and waterways, water resource projects, broadband, pipelines, manufacturing, or any other sector as determined by a majority vote of the Council;
 (ii)(I)that is likely to require a total investment of more than $200,000,000; and
 (II)that does not qualify for abbreviated authorization or environmental review processes under any applicable law; or
 (iii)the size and complexity of which make the project likely to benefit from enhanced oversight and coordination, including a project likely to require—
 (I)authorization from or environmental review involving more than 2 Federal agencies; or (II)the preparation of an environmental impact statement under NEPA.
 (B)ExclusionThe term covered project does not include—
 (i)any project subject to section 139 of title 23, United States Code; or
 (ii)any project subject to section 2045 of the Water Resources Development Act of 2007 (33 U.S.C. 2348).
 (7)DashboardThe term Dashboard means the Permitting Dashboard required under section 4(b).
			(8)Environmental
 assessmentThe term environmental assessment means a concise public document for which a Federal agency is responsible under section 1508.9 of title 40, Code of Federal Regulations (or successor regulations).
			(9)Environmental
			 document
 (A)In generalThe term environmental document means an environmental assessment, finding of no significant impact, notice of intent, environmental impact statement, or record of decision.
 (B)InclusionsThe term environment document includes— (i)any document that is a supplement to a document described in subparagraph (A); and
 (ii)a document prepared pursuant to a court order. (10)Environmental impact statementThe term environmental impact statement means the detailed written statement required under section 102(2)(C) of NEPA.
			(11)Environmental
 reviewThe term environmental review means the agency procedures and processes for applying a categorical exclusion or for preparing an environmental assessment, an environmental impact statement, or other document required under NEPA.
 (12)Executive DirectorThe term Executive Director means the Executive Director appointed by the President under section 3(b)(1)(A). (13)Facilitating agencyThe term facilitating agency means the agency that receives the initial notification from the project sponsor required under section 4(a).
 (14)InventoryThe term inventory means the inventory of covered projects established by the Executive Director under section 3(c)(1)(A).
			(15)Lead
 agencyThe term lead agency means the agency with principal responsibility for an environmental review of a covered project under NEPA and parts 1500 through 1508 of title 40, Code of Federal Regulations (or successor regulations).
 (16)NEPAThe term NEPA means the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
			(17)Participating
 agencyThe term participating agency means an agency participating in an environmental review or authorization for a covered project in accordance with section 4.
			(18)Project
 sponsorThe term project sponsor means an entity, including any private, public, or public-private entity, seeking an authorization for a covered project.
			3.Federal
			 Permitting Improvement Council
 (a)EstablishmentThere is established the Federal Permitting Improvement Steering Council.
			(b)Composition
 (1)ChairThe Executive Director shall— (A)be appointed by the President; and
 (B)serve as Chair of the Council. (2)Council members (A)In general (i)Designation by head of agencyEach individual listed in subparagraph (B) shall designate a member of the agency in which the individual serves to serve on the Council.
 (ii)QualificationsA councilmember described in clause (i) shall hold a position in the agency of deputy secretary (or the equivalent) or higher.
						(iii)Support
 (I)In generalConsistent with guidance provided by the Director of the Office of Management and Budget, each individual listed in subparagraph (B) shall designate 1 or more appropriate members of the agency in which the individual serves to serve as an agency CERPO.
 (II)ReportingAn agency CERPO shall report directly to a deputy secretary (or the equivalent) or higher. (B)Heads of agenciesThe individuals that shall each designate a councilmember under this subparagraph are as follows:
 (i)The Secretary of Agriculture.
 (ii)The Secretary of the Army. (iii)The Secretary of Commerce.
 (iv)The Secretary of the Interior.
 (v)The Secretary of Energy.
 (vi)The Secretary of Transportation.
 (vii)The Secretary of Defense.
 (viii)The Administrator of the Environmental Protection Agency.
 (ix)The Chairman of the Federal Energy Regulatory Commission.
 (x)The Chairman of the Nuclear Regulatory Commission.
 (xi)The Secretary of Homeland Security. (xii)The Secretary of Housing and Urban Development.
 (xiii)The Chairman of the Advisory Council on Historic Preservation.
 (xiv)Any other head of a Federal agency that the Executive Director may invite to participate as a member of the Council.
 (3)Additional membersIn addition to the members listed in paragraphs (1) and (2), the Chairman of the Council on Environmental Quality and the Director of the Office of Management and Budget shall also be members of the Council.
				(c)Duties
				(1)Executive Director
					(A)Inventory
 developmentThe Executive Director, in consultation with the Council, shall— (i)not later than 180 days after the date of enactment of this Act, establish an inventory of covered projects that are pending the environmental review or authorization of the head of any Federal agency;
 (ii)(I)categorize the projects in the inventory as appropriate, based on sector and project type; and
 (II)for each category, identify the types of environmental reviews and authorizations most commonly involved; and
 (iii)add a covered project to the inventory after receiving a notice described in section 4(a)(1).
						(B)Facilitating agency
 designationThe Executive Director, in consultation with the Council, shall—
 (i)designate a facilitating agency for each category of covered projects described in subparagraph (A)(ii); and
 (ii)publish the list of designated facilitating agencies for each category of projects in the inventory on the Dashboard in an easily accessible format.
						(C)Performance
			 schedules
						(i)In
 generalNot later than 1 year after the date of enactment of this Act, the Executive Director, in consultation with the Council, shall develop nonbinding performance schedules, including intermediate and final deadlines, for environmental reviews and authorizations most commonly required for each category of covered projects described in subparagraph (A)(ii).
						(ii)Requirements
							(I)In
 generalThe performance schedules shall reflect employment of the use of the most efficient applicable processes.
							(II)Limit
 (aa)In generalThe final deadline in any performance schedule for the completion of an environmental review or authorization under clause (i) shall not exceed the average time to complete an environmental review or authorization for a project within that category.
 (bb)Calculation of average timeThe average time referred to in item (aa) shall be calculated on the basis of data from the preceding 2 calendar years and shall run from the period beginning on the date on which the Executive Director must make a specific entry for the project on the Dashboard under section 4(b)(2) (except that, for projects initiated before that duty takes effect, the period beginning on the date of filing of a completed application), and ending on the date of the issuance of a record of decision or other final agency action on the review or authorization.
 (cc)DeadlineEach performance schedule shall specify that any decision by an agency on an environmental review or authorization must be issued not later than 180 days after the date on which all information needed to complete the review or authorization is in the possession of the agency.
								(iii)Review and
 revisionNot later than 2 years after the date on which the performance schedules are established under this subparagraph, and not less frequently than once every 2 years thereafter, the Executive Director, in consultation with the Council, shall review and revise the performance schedules.
 (D)GuidanceThe Executive Director, in consultation with the Council, may recommend to the Director of the Office of Management and Budget or to the Council on Environmental Quality, as appropriate, that guidance be issued as necessary for agencies—
 (i)to carry out responsibilities under this Act; and (ii)to effectuate the adoption by agencies of the best practices and recommendations of the Council described in paragraph (2).
						(2)Council
					(A)Recommendations
						(i)In
 generalThe Council shall make recommendations to the Executive Director with respect to the designations under paragraph (1)(B) and the performance schedules under paragraph (1)(C).
 (ii)UpdateThe Council may update the recommendations described in clause (i).
						(B)Best
 practicesNot later than 1 year after the date of enactment of this Act, and not less frequently than annually thereafter, the Council shall issue recommendations on the best practices for—
 (i)enhancing early stakeholder engagement, including fully considering and, as appropriate, incorporating recommendations provided in public comments on any proposed covered project;
 (ii)ensuring timely decisions regarding environmental reviews and authorizations, including through the development of performance metrics;
 (iii)improving coordination between Federal and non-Federal governmental entities, including through the development of common data standards and terminology across agencies;
 (iv)increasing transparency; (v)reducing information collection requirements and other administrative burdens on agencies, project sponsors, and other interested parties;
 (vi)developing and making available to applicants appropriate geographic information systems and other tools;
 (vii)creating and distributing training materials useful to Federal, State, tribal, and local permitting officials; and
 (viii)addressing other aspects of infrastructure permitting, as determined by the Council.
 (3)Agency CERPOsAn agency CERPO shall— (A)advise the respective agency councilmember on matters related to environmental reviews and authorizations;
 (B)provide technical support, when requested to facilitate efficient and timely processes for environmental reviews and authorizations for covered projects under the jurisdictional responsibility of the agency, including supporting timely identification and resolution of potential disputes within the agency or between the agency and other Federal agencies;
 (C)analyze agency environmental review and authorization processes, policies, and authorities and make recommendations to the respective agency councilmember for ways to standardize, simplify, and improve the efficiency of the processes, policies, and authorities, including by implementing guidance issued under paragraph (1)(D) and other best practices, including the use of information technology and geographic information system tools within the agency and across agencies, to the extent consistent with existing law; and
 (D)review and develop training programs for agency staff that support and conduct environmental reviews or authorizations.
 (d)Administrative supportThe Director of the Office of Management and Budget shall designate a Federal agency to provide administrative support for the Executive Director, and the designated agency shall, as reasonably necessary, provide support and staff to enable the Executive Director to fulfill the duties of the Executive Director under this Act.
			4.Permitting
			 process improvement
			(a)Project
			 initiation and designation of participating agencies
				(1)Notice
					(A)In
 generalA project sponsor of a covered project shall submit to the Executive Director and the facilitating agency notice of the initiation of a proposed covered project.
 (B)Default designationIf, at the time of submission of the notice under subparagraph (A), the Executive Director has not designated a facilitating agency under section 3(c)(1)(B) for the categories of projects noticed, the agency that receives the notice under subparagraph (A) shall be designated as the facilitating agency.
 (C)ContentsEach notice described in subparagraph (A) shall include—
 (i)a statement of the purposes and objectives of the proposed project; (ii)a concise description, including the general location of the proposed project and a summary of geospatial information, if available, illustrating the project area and the locations, if any, of environmental, cultural, and historic resources;
 (iii)a statement regarding the technical and financial ability of the project sponsor to construct the proposed project;
 (iv)a statement of any Federal financing, environmental reviews, and authorizations anticipated to be required to complete the proposed project; and
 (v)an assessment that the proposed project meets the definition of a covered project under section 2 and a statement of reasons supporting the assessment.
						(2)Invitation
					(A)In
 generalNot later than 45 days after the date on which the Executive Director must make a specific entry for the project on the Dashboard under subsection (b)(2)(A), the facilitating agency or lead agency, as applicable, shall—
 (i)identify all Federal and non-Federal agencies and governmental entities likely to have financing, environmental review, authorization, or other responsibilities with respect to the proposed project; and
 (ii)invite all Federal agencies identified under clause (i) to become a participating agency or a cooperating agency, as appropriate, in the environmental review and authorization management process described in section 6.
 (B)DeadlinesEach invitation made under subparagraph (A) shall include a deadline for a response to be submitted to the facilitating or lead agency, as applicable.
					(3)Participating
			 and cooperating agencies
 (A)In generalAn agency invited under paragraph (2) shall be designated as a participating or cooperating agency for a covered project, unless the agency informs the facilitating or lead agency, as applicable, in writing before the deadline under paragraph (2)(B) that the agency—
 (i)has no jurisdiction or authority with respect to the proposed project; or
 (ii)does not intend to exercise authority related to, or submit comments on, the proposed project.
 (B)Changed circumstancesOn request and a showing of changed circumstances, the Executive Director may designate an agency that has opted out under subparagraph (A)(ii) to be a participating or cooperating agency, as appropriate.
					(4)Effect of
 designationThe designation described in paragraph (3) shall not— (A)give the participating agency authority or jurisdiction over the covered project; or
 (B)expand any jurisdiction or authority a cooperating agency may have over the proposed project. (5)Lead agency designation (A)In generalOn establishment of the lead agency, the lead agency shall assume the responsibilities of the facilitating agency under this Act.
 (B)Redesignation of facilitating agencyIf the lead agency assumes the responsibilities of the facilitating agency under subparagraph (A), the facilitating agency may be designated as a cooperative or participating agency.
					(6)Change of facilitating or lead
			 agency
					(A)In
 generalOn the request of a participating agency or project sponsor, the Executive Director may designate a different agency as the facilitating or lead agency, as applicable, for a covered project, if the facilitating or lead agency or the Executive Director receives new information regarding the scope or nature of a covered project that indicates that the project should be placed in a different category under section 3(c)(1)(B).
					(B)Resolution of
 disputeThe Executive Director shall resolve any dispute over designation of a facilitating or lead agency for a particular covered project.
					(b)Permitting
			 Dashboard
				(1)Requirement to
			 maintain
					(A)In
 generalThe Executive Director, in coordination with the Administrator of General Services, shall maintain an online database to be known as the Permitting Dashboard to track the status of Federal environmental reviews and authorizations for any covered project in the inventory described in section 3(c)(1)(A) and any projects subject to section 139 of title 23, United States Code, or section 2045 of the Water Resources Development Act of 2007 (33 U.S.C. 2348).
					(B)Specific and
 searchable entryThe Dashboard shall include a specific and searchable entry for each covered project.
					(2)Additions
					(A)In general
 (i)Existing projectsNot later than 14 days after the date on which the Executive Director adds a project to the inventory under section 3(c)(1)(A), the Executive Director shall create a specific entry on the Dashboard for the covered project.
 (ii)New projectsNot later than 14 days after the date on which the Executive Director receives a notice under subsection (a)(1), the Executive Director shall create a specific entry on the Dashboard for the covered project, unless the Executive Director, facilitating agency, or lead agency, as applicable, determines that the project is not a covered project.
 (B)ExplanationIf the facilitating agency or lead agency, as applicable, determines that the project is not a covered project, the project sponsor may submit a further explanation as to why the project is a covered project not later than 14 days after the date of the determination under subparagraph (A).
 (C)Final determinationNot later than 14 days after receiving an explanation described in subparagraph (B), the Executive Director shall—
 (i)make a final and conclusive determination as to whether the project is a covered project; and
 (ii)if the Executive Director determines that the project is a covered project, create a specific entry on the Dashboard for the covered project.
						(3)Postings by
			 agencies
 (A)In generalFor each covered project added to the Dashboard under paragraph (2), the facilitating or lead agency, as applicable, and each cooperating and participating agency shall post to the Dashboard—
 (i)a hyperlink that directs to a website that contains, to the extent consistent with applicable law—
 (I)the notification submitted under subsection (a)(1); (II)(aa)where practicable, the application and supporting documents, if applicable, that have been submitted by a project sponsor for any required environmental review or authorization; or
 (bb)a notice explaining how the public may obtain access to such documents; (III)a description of any Federal agency action taken or decision made that materially affects the status of a covered project;
 (IV)any significant document that supports the action or decision described in subclause (III); and (V)a description of the status of any litigation to which the agency is a party that is directly related to the project, including, if practicable, any judicial document made available on an electronic docket maintained by a Federal, State, or local court; and
 (ii)any document described in clause (i) that is not available by hyperlink on another website. (B)DeadlineThe information described in subparagraph (A) shall be posted to the website made available by hyperlink on the Dashboard not later than 2 business days after the date on which the Federal agency receives the information.
					(4)Postings by the
 Executive DirectorThe Executive Director shall publish to the Dashboard— (A)the permitting timetable established under subparagraph (A) or (C) of subsection (c)(2);
 (B)the status of the compliance of each agency with the permitting timetable;
 (C)any modifications of the permitting timetable;
 (D)an explanation of each modification described in subparagraph (C); and
 (E)any memorandum of understanding established under subsection (c)(3)(B). (c)Coordination and timetables (1)Coordinated project plan (A)In generalNot later than 60 days after the date on which the Executive Director must make a specific entry for the project on the Dashboard under subsection (b)(2)(A), the facilitating or lead agency, as applicable, in consultation with each coordinating and participating agency, shall establish a concise plan for coordinating public and agency participation in, and completion of, any required Federal environmental review and authorization for the project.
 (B)Required informationThe Coordinated Project Plan shall include the following information and be updated by the facilitating or lead agency, as applicable, at least once per quarter:
 (i)A list of, and roles and responsibilities for, all entities with environmental review or authorization responsibility for the project.
 (ii)A permitting timetable, as described in paragraph (2), setting forth a comprehensive schedule of dates by which all environmental reviews and authorizations, and to the maximum extent practicable, State permits, reviews and approvals must be made.
 (iii)A discussion of potential avoidance, minimization, and mitigation strategies, if required by applicable law and known.
 (iv)Plans and a schedule for public and tribal outreach and coordination, to the extent required by applicable law.
						(C)Memorandum of
 understandingThe coordinated project plan described in subparagraph (A) may be incorporated into a memorandum of understanding.
					(2)Permitting
			 timetable
 (A)EstablishmentAs part of the coordination project plan under paragraph (1), the facilitating or lead agency, as applicable, in consultation with each cooperating and participating agency, the project sponsor, and any State in which the project is located, shall establish a permitting timetable that includes intermediate and final deadlines for action by each participating agency on any Federal environmental review or authorization required for the project.
					(B)Factors for
 considerationIn establishing the permitting timetable under subparagraph (A), the facilitating or lead agency shall follow the performance schedules established under section 3(c)(1)(C), but may vary the timetable based on relevant factors, including—
 (i)the size and complexity of the covered project;
 (ii)the resources available to each participating agency;
 (iii)the regional or national economic significance of the project;
 (iv)the sensitivity of the natural or historic resources that may be affected by the project;
 (v)the financing plan for the project; and (vi)the extent to which similar projects in geographic proximity to the project were recently subject to environmental review or similar procedures under State law.
						(C)Dispute resolution
 (i)In generalThe Executive Director, in consultation with appropriate agency CERPOs and the project sponsor, shall, as necessary, mediate any disputes regarding the permitting timetable established under subparagraph (A).
 (ii)DisputesIf a dispute remains unresolved 30 days after the date on which the dispute was submitted to the Executive Director, the Director of the Office of Management and Budget, in consultation with the Chairman of the Council on Environmental Quality, shall resolve the dispute.
 (iii)Final resolutionResolution of a dispute by the Director of the Office of Management and Budget under clause (ii) shall—
 (I)be final and conclusive; and (II)not be subject to judicial review.
							(D)Modification
			 after approval
 (i)In generalThe facilitating or lead agency, as applicable, may modify a permitting timetable established under subparagraph (A) only if—
 (I)the facilitating or lead agency, as applicable, and the affected cooperating agencies, after consultation with the participating agencies, agree to a different deadline; and
 (II)the facilitating agency or lead agency, as applicable, or the affected cooperating agency provides a written justification for the modification.
 (ii)DeadlineA deadline in the permitting timetable may not be modified within 30 days of the deadline. (E)Consistency with other time periodsA permitting timetable established under subparagraph (A) shall be consistent with any other relevant time periods established under Federal law and shall not prevent any cooperating or participating agency from discharging any obligation under Federal law in connection with the project.
					(F)Conforming to permitting timetables
						(i)In
 generalEach Federal agency shall conform to the deadlines set forth in the permitting timetable established under subparagraph (A), or with any deadline modified under subparagraph (D).
						(ii)Failure to
 conformIf a Federal agency fails to conform with a deadline for agency action on a covered project or is at significant risk of failing to conform with such a deadline, the agency shall—
 (I)promptly submit to the Executive Director for publication on the Dashboard an explanation of the specific reasons for failing or significantly risking failing to conform to the deadline and a proposal for an alternative deadline;
 (II)in consultation with the facilitating or lead agency, as applicable, establish an alternative deadline; and
 (III)each month thereafter until the agency has taken final action on the delayed authorization or review, submit to the Executive Director for posting on the Dashboard a status report describing any agency activity related to the project.
							(G)Abandonment of covered project
 (i)In generalIf the facilitating or lead agency, as applicable, has a reasonable basis to doubt the continuing technical or financial ability of the project sponsor to construct the covered project, the facilitating or lead agency may request the project sponsor provide an updated statement regarding the ability of the project sponsor to complete the project.
 (ii)Failure to respondIf the project sponsor fails to respond to a request described in clause (i) by the date that is 30 days after receiving the request, the lead or facilitating agency, as applicable, shall notify the Executive Director, who shall publish an appropriate notice on the Dashboard.
 (iii)Publication to DashboardOn publication of a notice under clause (ii), the deadlines in the permitting timetable shall be tolled and agencies shall be relieved of the obligation to comply with subparagraph (F) until such time as the project sponsor submits to the facilitating or lead agency, as applicable, an updated statement regarding the technical and financial ability of the project sponsor to construct the project.
						(3)Cooperating
			 State, local, or tribal governments
					(A)In
 generalTo the maximum extent practicable under applicable law, the facilitating or lead agency, as applicable, shall coordinate the Federal environmental review and authorization processes under this subsection with any State, local, or tribal agency responsible for conducting any separate review or authorization of the covered project to ensure timely and efficient completion of environmental reviews and authorizations.
					(B)Memorandum of
			 understanding
						(i)In
 generalAny coordination plan between the facilitating or lead agency, as applicable, and any State, local, or tribal agency shall, to the maximum extent practicable, be included in a memorandum of understanding.
						(ii)Submission to
 Executive DirectorThe facilitating or lead agency, as applicable, shall submit to the Executive Director each memorandum of understanding described in clause (i).
						(d)Early
 consultationThe facilitating or lead agency, as applicable, shall provide an expeditious process for project sponsors to confer with each cooperating and participating agency involved and, not later than 60 days after the date on which the project sponsor submits a request under this subsection, to have each such agency provide to the project sponsor information concerning—
 (1)the availability of information and tools, including pre-application toolkits, to facilitate early planning efforts;
 (2)key issues of concern to each agency and to the public; and
 (3)issues that must be addressed before an environmental review or authorization can be completed. (e)Cooperating agency (1)In generalA lead agency may designate a participating agency as a cooperating agency in accordance with part 1501 of title 40, Code of Federal Regulations (or successor regulations).
				(2)Effect on other
 designationThe designation described in paragraph (1) shall not affect any designation under subsection (a)(3).
				(3)Limitation on
 designationAny agency not designated as a participating agency under subsection (a)(3) shall not be designated as a cooperating agency under paragraph (1).
				5.Interstate
			 compacts
 (a)In generalThe consent of Congress is given for 3 or more contiguous States to enter into an interstate compact establishing regional infrastructure development agencies to facilitate authorization and review of covered projects, under State law or in the exercise of delegated permitting authority described under section 7, that will advance infrastructure development, production, and generation within the States that are parties to the compact.
 (b)Regional infrastructureFor the purpose of this Act, a regional infrastructure development agency referred to in subsection (a) shall have the same authorities and responsibilities of a State agency.
			6.Coordination of
			 required reviews
			(a)Concurrent
 reviewsTo integrate environmental reviews and authorizations, each agency shall, to the maximum extent practicable—
 (1)carry out the obligations of the agency with respect to a covered project under any other applicable law concurrently, and in conjunction with, other environmental reviews and authorizations being conducted by other cooperating or participating agencies, including environmental reviews and authorizations required under NEPA, unless the agency determines that doing so would impair the ability of the agency to carry out the statutory obligations of the agency; and
 (2)formulate and implement administrative, policy, and procedural mechanisms to enable the agency to ensure completion of the environmental review process in a timely, coordinated, and environmentally responsible manner.
				(b)Adoption, incorporation by reference, and
			 use of documents
				(1)State
			 environmental documents; supplemental documents
					(A)Use of existing
			 documents
 (i)In generalOn the request of a project sponsor, a lead agency shall consider and, as appropriate, adopt or incorporate by reference, the analysis and documentation that has been prepared for a covered project under State laws and procedures as the documentation, or part of the documentation, required to complete an environmental review for the covered project, if the analysis and documentation were, as determined by the lead agency in consultation with the Council on Environmental Quality, prepared under circumstances that allowed for opportunities for public participation and consideration of alternatives and environmental consequences that are substantially equivalent to what would have been available had the documents and analysis been prepared by a Federal agency pursuant to NEPA.
 (ii)Guidance by CEQThe Council on Environmental Quality may issue guidance to carry out this subsection. (B)NEPA obligationsAn environmental document adopted under subparagraph (A) or a document that includes documentation incorporated under subparagraph (A) may serve as the documentation required for an environmental review or a supplemental environmental review required to be prepared by a lead agency under NEPA.
					(C)Supplementation of State
 documentsIf the lead agency adopts or incorporates analysis and documentation described in subparagraph (A), the lead agency shall prepare and publish a supplemental document if the lead agency determines that during the period after preparation of the analysis and documentation and before the adoption or incorporation—
 (i)a significant change has been made to the covered project that is relevant for purposes of environmental review of the project; or
 (ii)there has been a significant circumstance or new information has emerged that is relevant to the environmental review for the covered project.
 (D)CommentsIf a lead agency prepares and publishes a supplemental document under subparagraph (C), the lead agency shall solicit comments from other agencies and the public on the supplemental document for a period of not more than 45 days, beginning on the date on which the supplemental document is published, unless—
 (i)the lead agency, the project sponsor, and any cooperating agency agree to a longer deadline; or (ii)the lead agency extends the deadline for good cause.
 (E)Notice of outcome of environmental reviewA lead agency shall issue a record of decision or finding of no significant impact, as appropriate, based on the document adopted under subparagraph (A) and any supplemental document prepared under subparagraph (C).
					(c)Alternatives
			 analysis
 (1)ParticipationAs early as practicable during the environmental review, but not later than the commencement of scoping for a project requiring the preparation of an environmental impact statement, the lead agency shall engage cooperating agencies in determining the range of alternatives to be considered for a covered project.
				(2)Range of
 alternativesFollowing participation under paragraph (1), the lead agency shall determine the range of alternatives for consideration in any document that the lead agency is responsible for preparing for the covered project.
				(3)Methodologies
 (A)In generalThe lead agency shall determine, in collaboration with each cooperating agency at appropriate times during the environmental review, the methodologies to be used and the level of detail required in the analysis of each alternative for a covered project.
 (B)Environmental reviewA cooperating agency shall use the methodologies referred to in subparagraph (A) when conducting any required environmental review, to the extent consistent with existing law.
					(4)Preferred
 alternativeWith the concurrence of the cooperating agencies and at the discretion of the lead agency, the preferred alternative for a project, after being identified, may be developed to a higher level of detail than other alternatives to facilitate the development of mitigation measures or concurrent compliance with other applicable laws if the lead agency determines that the development of the higher level of detail will not prevent—
 (A)the lead agency from making an impartial decision as to whether to accept another alternative that is being considered in the environmental review; and
 (B)the public from commenting on the preferred and other alternatives.
					(d)Environmental
			 review comments
				(1)Comments on
 draft environmental impact statementFor comments by an agency or the public on a draft environmental impact statement, the lead agency shall establish a comment period of not less than 45 days and not more than 60 days after the date on which a notice announcing availability of the environmental impact statement is published in the Federal Register, unless—
 (A)the lead agency, the project sponsor, and any cooperating agency agree to a longer deadline; or
 (B)the lead agency extends the deadline for good cause. (2)Other review and comment periodsFor all other review or comment periods in the environmental review process described in parts 1500 through 1508 of title 40, Code of Federal Regulations (or successor regulations), the lead agency shall establish a comment period of not more than 45 days after the date on which the materials on which comment is requested are made available, unless—
 (A)the lead agency, the project sponsor, and any cooperating agency agree to a longer deadline; or
 (B)the lead agency extends the deadline for good cause.
					(e)Issue
			 identification and resolution
 (1)CooperationThe lead agency and each cooperating and participating agency shall work cooperatively in accordance with this section to identify and resolve issues that could delay completion of an environmental review or an authorization required for the project under applicable law or result in the denial of any approval under applicable law.
				(2)Lead agency
			 responsibilities
					(A)In
 generalThe lead agency shall make information available to each cooperating and participating agency and project sponsor as early as practicable in the environmental review regarding the environmental, historic, and socioeconomic resources located within the project area and the general locations of the alternatives under consideration.
					(B)Sources of
 informationThe information described in subparagraph (A) may be based on existing data sources, including geographic information systems mapping.
					(3)Cooperating and participating
 agency responsibilitiesEach cooperating and participating agency shall— (A)identify, as early as practicable, any issues of concern regarding any potential environmental impacts of the covered project, including any issues that could substantially delay or prevent an agency from completing any environmental review or authorization required for the project; and
 (B)communicate any issues described in subparagraph (A) to the project sponsor. (f)Categories of projectsThe authorities granted under this section may be exercised for an individual covered project or a category of covered projects.
			7.Delegated State
			 permitting programs
 (a)In generalIf a Federal statute permits a Federal agency to delegate to or otherwise authorize a State to issue or otherwise administer a permit program in lieu of the Federal agency, the Federal agency with authority to carry out the statute shall—
 (1)on publication by the Council of best practices under section 3(c)(2)(B), initiate a national process, with public participation, to determine whether and the extent to which any of the best practices are generally applicable on a delegation- or authorization-wide basis to permitting under the statute; and
 (2)not later than 2 years after the date of enactment of this Act, make model recommendations for State modifications of the applicable permit program to reflect the best practices described in section 3(c)(2)(B), as appropriate.
 (b)Best practicesLead and cooperating agencies may share with State, tribal, and local authorities best practices involved in review of covered projects and invite input from State, tribal, and local authorities regarding best practices.
			8.Litigation,
			 judicial review, and savings provision
			(a)Limitations on
			 claims
				(1)In
 generalNotwithstanding any other provision of law, a claim arising under Federal law seeking judicial review of any authorization issued by a Federal agency for a covered project shall be barred unless—
 (A)the action is filed not later than 2 years after the date of publication in the Federal Register of the final record of decision or approval or denial of a permit, unless a shorter time is specified in the Federal law under which judicial review is allowed; and
 (B)in the case of an action pertaining to an environmental review conducted under NEPA—
 (i)the action is filed by a party that submitted a comment during the environmental review or a party that lacked a reasonable opportunity to submit a comment; and
 (ii)a party filed a sufficiently detailed comment so as to put the lead agency on notice of the issue on which the party seeks judicial review.
						(2)New
			 information
					(A)In
 generalThe head of a lead agency or participating agency shall consider new information received after the close of a comment period if the information satisfies the requirements under regulations implementing NEPA.
 (B)Separate actionIf Federal law requires the preparation of a supplemental environmental impact statement or other supplemental environmental document, the preparation of such document shall be considered a separate final agency action and the deadline for filing a claim for judicial review of the agency action shall be 2 years after the date on which a notice announcing the final agency action is published in the Federal Register, unless a shorter time is specified in the Federal law under which judicial review is allowed.
					(3)Rule of
 constructionNothing in this subsection creates a right to judicial review or places any limit on filing a claim that a person has violated the terms of an authorization.
				(b)Preliminary
 injunctive reliefIn addition to considering any other applicable equitable factors, in any action seeking a temporary restraining order or preliminary injunction against an agency or a project sponsor in connection with review or authorization of a covered project, the court shall—
 (1)consider the effects on public health, safety, and the environment, the potential for significant job losses, and other economic harm resulting from an order or injunction; and
 (2)not presume that the harms described in paragraph (1) are reparable.
				(c)Judicial
 reviewExcept as provided in subsection (a), nothing in this Act affects the reviewability of any final Federal agency action in a court of competent jurisdiction.
			(d)Savings
 clauseNothing in this Act— (1)supersedes, amends, or modifies any Federal statute or affects the responsibility of any Federal officer to comply with or enforce any statute; or
 (2)creates a presumption that a covered project will be approved or favorably reviewed by any agency.
 (e)LimitationsNothing in this section preempts, limits, or interferes with—
 (1)any practice of seeking, considering, or responding to public comment; or
 (2)any power, jurisdiction, responsibility, or authority that a Federal, State, or local governmental agency, metropolitan planning organization, Indian tribe, or project sponsor has with respect to carrying out a project or any other provisions of law applicable to any project, plan, or program.
				9.Report to
			 Congress
			(a)In
 generalNot later than April 15 of each year for 10 years beginning on the date of enactment of this Act, the Executive Director shall submit to Congress a report detailing the progress accomplished under this Act during the previous fiscal year.
 (b)ContentsThe report described in subsection (a) shall assess the performance of each participating agency and lead agency based on the best practices described in section 3(c)(2)(B).
			(c)Opportunity to
 include commentsEach councilmember, with input from the respective agency CERPO, shall have the opportunity to include comments concerning the performance of the agency in the report described in subsection (a).
			10.Funding for governance, oversight, and processing of environmental reviews and permits
 (a)In generalThe heads of agencies listed in section 3(b)(2)(B), with the guidance of the Director of the Office of Management and Budget and in consultation with the Executive Director, may, after public notice and opportunity for comment, issue regulations establishing a fee structure for project proponents to reimburse the United States for reasonable costs incurred in conducting environmental reviews and authorizations for covered projects.
 (b)Reasonable costsAs used in this section, the term reasonable costs shall include costs to implement the requirements and authorities required under sections 3 and 4, including the costs to agencies and the costs of operating the Council.
 (c)Fee structureThe fee structure established under subsection (a) shall— (1)be developed in consultation with affected project proponents, industries, and other stakeholders;
 (2)exclude parties for which the fee would impose an undue financial burden or is otherwise determined to be inappropriate; and
 (3)be established in a manner that ensures that the aggregate amount of fees collected for a fiscal year is estimated not to exceed 20 percent of the total estimated costs for the fiscal year for the resources allocated for the conduct of the environmental reviews and authorizations covered by this Act, as determined by the Director of the Office of Management and Budget.
				(d)Environmental review and permitting improvement fund
 (1)In generalAll amounts collected pursuant to this section shall be deposited into a separate fund in the Treasury of the United States to be known as the Environmental Review Improvement Fund (referred to in this section as the Fund).
 (2)AvailabilityAmounts in the Fund shall be available to the Executive Director, without appropriation or fiscal year limitation, solely for the purposes of administering, implementing, and enforcing this Act, including the expenses of the Council.
 (3)TransferThe Executive Director, with the approval of the Director of the Office of Management and Budget, may transfer amounts in the Fund to other agencies to facilitate timely and efficient environmental reviews and authorizations for proposed covered projects.
 (e)Effect on permittingThe regulations adopted pursuant to subsection (a) shall ensure that the use of funds accepted under subsection (d) will not impact impartial decision-making with respect to environmental reviews or authorizations, either substantively or procedurally.
 (f)Transfer of appropriated fundsThe heads of agencies listed in section 3(b)(2)(B) shall have the authority to transfer funds appropriated to those agencies and not otherwise obligated for the development of infrastructure projects, or the environmental review and authorization of infrastructure projects, among affected Federal agencies to implement the provisions of this Act in accordance with section 1535 of title 31, United States Code.
 11.ApplicationThis Act applies to any covered project for which—
 (1)a notice is filed under section 4(a)(1); or (2)an application or other request for a Federal authorization is pending before a Federal agency 90 days after the date of enactment of this Act.Amend the title so as to read: A bill to improve the efficiency, management, and interagency coordination of the Federal
			 permitting process, and for other purposes..August 4, 2015Reported with an amendment and an amendment to the title